DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Applicant’s claim for the benefit of a prior-filed provisional application, Application No. 63/000,504 filed on March 27, 2020, under 35 U.S.C. 119(e) is acknowledged. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 8 is objected to because of the following informalities:
In claim 8, line 1, “[a] memory capable to receive” may be amended to avoid ambiguity.  The claim recites that a memory is capable to receive, which means that the memory is just able to receive but the memory may or may not actually receive.  In examination, the limitation is assumed to recite “[a] memory configured to receive”.  (Emphasis added.)  
Claims with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7, and 8 of the current application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 9, and 15 of copending Application No. 17/100,955 (US 2021/0183415 A1, reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as shown below.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Copending Application 17/100,955
Current Application 17/213,185
Claim 1. A memory controller for a memory, comprising: a command processor; wherein when an access command is performed by the memory controller, the command processor generates a row address information to the memory before issuing an active command to the memory; wherein the row address information and the active command are issued by the command processor based on the access command.
Claim 5. The memory controller of claim 1, wherein after issuing the active command, 
the command processor generates a read or write command based on the access command, and 
the command processor further generates a column address information between issuing the active command and issuing the read or write command.
Claim 1.  A memory controller for a memory, comprising: a command processor; wherein when an access command is performed by the memory controller, 













the command processor generates a column address information to the memory before issuing a read or write command to the memory; 
wherein the column address information and the read or write command are issued based on the access command.


Claim 1 of the instant application is directed to a memory controller that is substantially identical to a memory controller of claim 5 of the copending application, except that claim 1 of the instant application comprises additional limitations of “when an access command is performed by the memory controller, the command processor generates a column address information to the memory before issuing a read or write command to the memory; wherein the column address information … issued based on the access command”.  (Emphasis added.)  The additional limitations would have been obvious variations of the invention defined in the claim of the conflicting copending application because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a memory controller such that, when an access command is performed by the memory controller, a command processor of the memory controller would be able to generate a column address information to a memory based on an access command before issuing a read or write command to the memory in order to reduce latency and power consumed by the memory while processing the access command. 

Copending Application 17/100,955
Current Application 17/213,185
Claim 1. A memory controller for a memory, comprising: a command processor; wherein when an access command is performed by the memory controller, the command processor generates a row address information to the memory before issuing an active command to the memory; wherein the row address information and 
the active command are issued by the command processor based on the access command.
Claim 5. The memory controller of claim 1, wherein after issuing the active command, the command processor generates a read or write command based on the access command, and 
the command processor further generates a column address information between issuing the active command and issuing the read or write command.
Claim 1. A memory controller for a memory, comprising: a command processor; wherein when an access command is performed by the memory controller, the command processor generates a column address information to the memory before issuing a read or write command to the memory; 
wherein the column address information and the read or write command are issued based on the access command.
Claim 2. The memory controller of claim 1, wherein 



the command processor generates the column address information to the memory between issuing an active command and issuing the read or write command, 
wherein the active command is issued based on the access command.


Claim 2 of the instant application is directed to a memory controller that is substantially identical to a memory controller of claim 5 of the copending application, except that claim 2 of the instant application comprises additional limitations of “when an access command is performed by the memory controller, the command processor generates a column address information to the memory before issuing a read or write command to the memory; wherein the column address information … issued based on the access command”.  (Emphasis added.)  The additional limitations would have been obvious variations of the invention defined in the claim of the conflicting copending application because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a memory controller such that, when an access command is performed by the memory controller, a command processor of the memory controller would be able to generate a column address information to a memory before issuing a read or write command to the memory, where the column address information is issued based on an access command, in order to reduce latency and power consumed by the memory while processing the access command. 

Copending Application 17/100,955
Current Application 17/213,185
Claim 1. A memory controller for a memory, comprising: a command processor; wherein when an access command is performed by the memory controller, the command processor generates a row address information to the memory before issuing an active command to the memory; wherein the row address information and 
the active command are issued by the command processor based on the access command.

Claim 8. The memory controller of claim 1, further comprising: a sequencing engine coupled to the command processor, wherein the access command is stored in the sequencing engine, and the sequencing engine controls the command processor to sequentially generate the row address information and the active command according to the access command.Claim 9. The memory controller of claim 8, wherein after issuing the active command, the sequencing engine controls the command processor to generate a column address information corresponding to the access command, and then generate a read or write command corresponding to the access command.
Claim 1. A memory controller for a memory, comprising: a command processor; wherein when an access command is performed by the memory controller, the command processor generates a column address information to the memory before issuing a read or write command to the memory; 
wherein the column address information and the read or write command are issued based on the access command.

Claim 7. The memory controller of claim 1, further comprising: a sequencing engine coupled to the command processor, wherein the access command is stored in the sequencing engine, and the sequencing engine controls the command processor to sequentially 







generate the column address information and the read or write command according to the access command.


Claim 7 of the instant application is directed to a memory controller that is substantially identical to a memory controller of claim 9 of the copending application, except that claim 7 of the instant application comprises additional limitations of “when an access command is performed by the memory controller, the command processor generates a column address information to the memory before issuing a read or write command to the memory; wherein the column address information and the read or write command are issued based on the access command”.  (Emphasis added.)  The additional limitations would have been obvious variations of the invention defined in the claim of the conflicting copending application because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a memory controller such that, when an access command is performed by the memory controller, a command processor of the memory controller would be able to generate a column address information to the memory before issuing a read or write command to the memory, where the column address information and the read or write command are issued based on an access command, in order to reduce latency and power consumed by the memory while processing an access command. 

Copending Application 17/100,955
Current Application 17/213,185
Claim 10. A memory capable to receive an access command from a memory controller, the memory comprising: a first decoder configured to decode an active command corresponding to the access command; wherein a row address information corresponding to the access command is received by the memory before the active command is received by the memory.
Claim 15. The memory of claim 10, the memory further comprising: 
a fourth decoder configured to decode a read or write command corresponding to the access command; 
wherein a column address information is received by the memory before the read or write command is received by the memory.
Claim 8. A memory capable to receive an access command from a memory controller, the memory comprising: 









a first decoder configured to decode a read or write command corresponding to the access command; 

wherein a column address information corresponding to the access command is received by the memory before the read or write command is received by the memory.


Claim 8 of the instant application is directed to a memory that is substantially identical to a memory of claim 15 of the copending application, except that claim 8 of the instant application comprises additional limitations of “a column address information corresponding to the access command”.  (Emphasis added.)  The additional limitations would have been obvious variations of the invention defined in the claim of the conflicting copending application because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a memory such that the memory would be able to receive a column address information corresponding to an access command in order to reduce latency and power consumed by the memory while processing the access command.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“sequencing engine” in claim 7,
“first decoder” in claim 8,
“second decoder” in claim 9,
“third decoder” in claim 10,
“fourth decoder” in claim 13, and
“fifth decoder” in claim 15.
It has been noted that the corresponding structures associated with the claim limitations “sequencing engine”, “first decoder”, and “third decoder” are described in paragraphs [0059]-[0060] and [0063] of the specification and shown in FIG. 16 of the drawings.  In addition, it has been noted that there are no corresponding structures associated with the claim limitations “second decoder”, “fourth decoder”, and “fifth decoder” described in the specification nor shown in the drawings.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 9, claim limitation “a second decoder configured to decode an active command” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function because there is no association between the structure and the function can be found throughout the specification, such as paragraph [0020] as an example. Therefore, the claim fails to comply with the written description requirement and is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Regarding dependent claims 13-16, the dependent claims are also rejected since the dependent claims depend on claim 9 and do not overcome the deficiency thereof for the reasons stated above in the rejection of claim 9.

Further regarding dependent claim 13, claim limitation “a fourth decoder configured to decode a pre-charge command” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function because there is no association between the structure and the function can be found throughout the specification, such as paragraph [0024] as an example. Therefore, the claim fails to comply with the written description requirement and is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Further regarding dependent claim 15, claim limitation “a fifth decoder configured to decode the pre-row address command” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function because there is no association between the structure and the function can be found throughout the specification, such as paragraph [0026] as an example. Therefore, the claim fails to comply with the written description requirement and is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, claim limitation “a second decoder configured to decode an active command” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function because there is no association between the structure and the function can be found throughout the specification, such as paragraph [0020] as an example. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding dependent claims 13-16, the dependent claims are also rejected since the dependent claims depend on claim 9 and do not overcome the deficiency thereof for the reasons stated above in the rejection of claim 9.

Further regarding dependent claim 13, claim limitation “a fourth decoder configured to decode a pre-charge command” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function because there is no association between the structure and the function can be found throughout the specification, such as paragraph [0024] as an example. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Further regarding dependent claim 15, claim limitation “a fifth decoder configured to decode the pre-row address command” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function because there is no association between the structure and the function can be found throughout the specification, such as paragraph [0026] as an example. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowyer (US 2009/0157983 A1), hereinafter “Bowyer”. 

Regarding claim 8, Bowyer discloses:
A memory capable to receive an access command from a memory controller, the memory comprising:  (FIGs. 1A-4; [0010]-[0012], “[0016] … a memory controller 102 may be used to access [access command] the memory device 104 via command input, address input, and data input/output connections”)
a first decoder configured to decode a read or write command corresponding to the access command;  (FIGs. 1A-4; “[0016] … a memory controller 102 may be used to access [access command] the memory device 104 via command input, address input, and data input/output connections”, “[0017] … Commands received by the command receiver circuitry 110 are provided to command decoder circuitry 120 which decodes the commands and determines what type of command have been received”, “[0019] … The column address is received with an access command (e.g., a read or a write command) and stored in column latches 134”, “[0033] … As depicted, at time t0, a row activate command is given to sub-page “Pa” of row address “Xi.” As described above, the row address is supplied using “m” bits and the sub-page address is provided using “p” bits. Then, at time t1, a column access command [read or write command] is given to column “Yj” of the active row/sub-page. The column address is supplied using a total of “n” column address bits and address bits for a sub-page address, “Pa”. … The column access command [read or write command] is received along with a second sub-page address (“Sub-Page Add<p:0>”), Pa. Since the sub-page address “Pa” received at time t1 matches an already active sub-page (Pa received at time t0), a new sub-page will not be activated.”; Note that a first decoder is considered to include a portion of the command decoder circuitry 120 that decodes the commands and determines what type of command have been received, such as a column access command [read or write command].)
wherein a column address information corresponding to the access command is received by the memory before the read or write command is received by the memory.  (FIGs. 1A-4; “[0016] … a memory controller 102 may be used to access [access command] the memory device 104 via command input, address input, and data input/output connections”, “[0019] … The column address is received with an access command (e.g., a read or a write command) and stored in column latches 134”, “[0027] The length of the column address during an access may vary according to different embodiments. In one embodiment, the page/sub-page address [column address information] from the previously received activation command (i.e., the p bits) may be used to indicate which page/sub-page address is accessed with the access command (e.g., a portion of the column address may be derived from the previously received sub-page address [column address information])”, “[0033] … As depicted, at time t0, a row activate command is given to sub-page “Pa” of row address “Xi.” As described above, the row address is supplied using “m” bits and the sub-page address [column address information] is provided using “p” bits. Then, at time t1, a column access command [read or write command] is given to column “Yj” of the active row/sub-page. The column address is supplied using a total of “n” column address bits and address bits for a sub-page address, “Pa”. … The column access command [read or write command] is received along with a second sub-page address (“Sub-Page Add<p:0>”), Pa. Since the sub-page address “Pa” received at time t1 matches an already active sub-page (Pa received at time t0), a new sub-page will not be activated.”; Note that the sub-page address [column address information] is generated and provided to the memory device 104 at time t0, which is before a column access command [read or write command] that is generated and provided to the memory device 104 at time t1 as shown in FIG. 4)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bowyer (US 2009/0157983 A1), hereinafter “Bowyer”, in view of Choi et al. (US 2018/0301188 A1), hereinafter “Choi ‘188”.

Regarding claim 1, Bowyer teaches: 
 A memory controller for a memory, comprising:  (FIGs. 1A-4; “[0016] … a memory controller 102 may be used to access the memory device 104”)
a command processor;
wherein when an access command is performed by the memory controller, the command processor generates a column address information to the memory before issuing a read or write command to the memory;  (FIGs. 1A-4; “[0016] … a memory controller 102 may be used to access [access command] the memory device 104 via command input, address input, and data input/output connections”, “[0019] … The column address is received with an access command (e.g., a read or a write command) and stored in column latches 134”, “[0027] The length of the column address during an access may vary according to different embodiments. In one embodiment, the page/sub-page address [column address information] from the previously received activation command (i.e., the p bits) may be used to indicate which page/sub-page address is accessed with the access command (e.g., a portion of the column address may be derived from the previously received sub-page address [column address information])”, “[0033] … As depicted, at time t0, a row activate command is given to sub-page “Pa” of row address “Xi.” As described above, the row address is supplied using “m” bits and the sub-page address [column address information] is provided using “p” bits. Then, at time t1, a column access command [read or write command] is given to column “Yj” of the active row/sub-page. The column address is supplied using a total of “n” column address bits and address bits for a sub-page address, “Pa”. … The column access command [read or write command] is received along with a second sub-page address (“Sub-Page Add<p:0>”), Pa. Since the sub-page address “Pa” received at time t1 matches an already active sub-page (Pa received at time t0), a new sub-page will not be activated.”; Note that the sub-page address [column address information] is generated and provided to the memory device 104 at time t0, which is before a column access command [read or write command] that is generated and provided to the memory device 104 at time t1 as shown in FIG. 4)
wherein the column address information and the read or write command are issued based on the access command.  (FIGs. 1A-4; “[0016] … a memory controller 102 may be used to access [access command] the memory device 104 via command input, address input, and data input/output connections”, “[0019] … The column address is received with an access command (e.g., a read or a write command) and stored in column latches 134”, “[0027] The length of the column address during an access may vary according to different embodiments. In one embodiment, the page/sub-page address [column address information] from the previously received activation command (i.e., the p bits) may be used to indicate which page/sub-page address is accessed with the access command (e.g., a portion of the column address may be derived from the previously received sub-page address [column address information])”, “[0033] … As depicted, at time t0, a row activate command is given to sub-page “Pa” of row address “Xi.” As described above, the row address is supplied using “m” bits and the sub-page address [column address information] is provided using “p” bits. Then, at time t1, a column access command [read or write command] is given to column “Yj” of the active row/sub-page. The column address is supplied using a total of “n” column address bits and address bits for a sub-page address, “Pa”. … The column access command [read or write command] is received along with a second sub-page address (“Sub-Page Add<p:0>”), Pa. Since the sub-page address “Pa” received at time t1 matches an already active sub-page (Pa received at time t0), a new sub-page will not be activated.”; Note that at time t1, the column access command [read or write command] is supplied to the memory device 104 at time t1 is for accessing the already active sub-page for the access command issued at time t0)

Bowyer does not teach a command processor; wherein when an access command is performed by the memory controller, the command processor generates a column address information.  

However, Bowyer in view of Choi ‘188 teaches:
a command processor;  (Choi ‘188: FIGs. 1-2; [0027], [0029], “[0032] … in certain embodiments, by multiplexing a row address and a column address [column address information] into a single row address received with an activate command (e.g., breaking up a row address into a row address and a column address [column address information]), the addressing circuit 150 [command processor] may reduce a latency for one or more associated data operations, because the data will already be stored in the row buffer before the subsequent addresses (e.g., column addresses of a CAS signal/command) are received with subsequent commands for the one or more associated data operations (e.g., read commands, program and/or write commands, or the like)”, [0037]-[0039], [0054], “[0056] … The die controller 220, in certain embodiments, includes an addressing circuit 150 [command processor]”, [0058]-[0059])
wherein when an access command is performed by the memory controller, the command processor generates a column address information.  (Bowyer: FIGs. 1A-4; “[0016] … a memory controller 102 may be used to access [access command] the memory device 104 via command input, address input, and data input/output connections”; “[0027] The length of the column address during an access may vary according to different embodiments. In one embodiment, the page/sub-page address [column address information] from the previously received activation command (i.e., the p bits) may be used to indicate which page/sub-page address is accessed with the access command (e.g., a portion of the column address may be derived from the previously received sub-page address [column address information])”) (Choi ‘188: FIGs. 1-2; [0027], [0029], “[0032] … in certain embodiments, by multiplexing a row address and a column address [column address information] into a single row address received with an activate command (e.g., breaking up a row address into a row address and a column address [column address information]), the addressing circuit 150 [command processor] may reduce a latency for one or more associated data operations, because the data will already be stored in the row buffer before the subsequent addresses (e.g., column addresses of a CAS signal/command) are received with subsequent commands for the one or more associated data operations (e.g., read commands, program and/or write commands, or the like)”, [0037]-[0039], [0054], “[0056] … The die controller 220, in certain embodiments, includes an addressing circuit 150 [command processor]”, [0058]-[0059]) (Bowyer teaches a memory controller 102 may be used to access [access command] the memory device 104 using the page/sub-page address [column address information], and Choi ‘188 teaches an addressing circuit 150 [command processor] that multiplexes a row address and a column address [column address information] into a single row address to access to the memory array 200; thus, one of ordinary skill in the art would be able to combine the teachings to implement the addressing circuit 150 [command processor] of Choi ‘188 in the memory controller 102 of Bowyer that may be used to access [access command] the memory device 104 using the page/sub-page address [column address information] in order to reduce a latency for one or more associated data operations.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowyer to incorporate the teachings of Choi ‘188 to provide a system of Bowyer having a memory controller that may be used to access a memory device using a page/sub-page address, with a system of Choi ‘188 having a controller with an addressing circuit that multiplexes a row address and a column address into a single row address to access to a memory array of a storage device.  Doing so with the system of Bowyer would pre-fetch and/or load enough data into a row buffer for multiple subsequent commands, reducing latency for the multiple subsequent commands because the data is already in the row buffer when the multiple subsequent commands are received by an addressing circuit.  (Choi ‘188, [0030])

Regarding claim 17, the system comprises substantially the same steps or elements as those in claim 1.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 1 above.

Regarding claim 2, the combination of Bowyer teaches the memory controller of claim 1.

Choi ‘188 further teaches:
wherein the command processor generates the column address information to the memory between issuing an active command and issuing the read or write command, wherein the active command is issued based on the access command.  (FIGs. 1, 3-4; “[0027] … In certain embodiments, instead of or in addition to accessing [access command] data using a row address received with an activate command for a data operation (e.g., a row address select and/or RAS) and a column address received with a subsequent command (e.g., a column address select and/or CAS), the addressing circuit 150 is configured to receive both a row address and a column address multiplexed into the same address and received with an activate command for a data operation (e.g., a row address and a column address may be combined as a first row address and a second row address within the same RAS signal/command)”, “[0064] FIG. 4 depicts one embodiment of timing 400 for an operation on a cross-point memory array 300”, “[0065] In response to the activate command 402 [active command], the addressing circuit 150 [command processor] selects multiple memory regions 302 identified by the array portion of the first address 404, provides the multiplexed row address from the first address 404 to the first row decoder 302, and provides the multiplexed column address (e.g., second row address [column address information]) to the second row decoder 306 and reads data identified by the first address 404 into the row buffer 310 using the sense amplifiers 308”, “[0066] The addressing circuit 150 [command processor], in the depicted embodiment, receives a plurality of subsequent read commands 406 [read or write command], each with a subsequent address 408 (e.g., a column address). The addressing circuit 150 [command processor] provides the subsequent addresses 408 (e.g., column addresses) to the column decoder 312 to select data 410 at requested offsets from within the row buffer 310 and to strobe and/or latch the data out (e.g., on one or more DQ lines or other data bus)”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowyer to incorporate the teachings of Choi ‘188 to provide a system of Bowyer having a memory controller that may be used to access a memory device using a page/sub-page address, with a system of Choi ‘188 having a controller with an addressing circuit that multiplexes a row address and a column address into a single row address to access to a memory array of a storage device, where the multiplexed column address (e.g., second row address) is generated between the activate command and a plurality of subsequent read commands.  Doing so with the system of Bowyer would pre-fetch and/or load enough data into a row buffer for multiple subsequent commands, reducing latency for the multiple subsequent commands because the data is already in the row buffer when the multiple subsequent commands are received by an addressing circuit.  (Choi ‘188, [0030])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bowyer (US 2009/0157983 A1), hereinafter “Bowyer”, in view of Choi et al. (US 2018/0301188 A1), hereinafter “Choi ‘188”, as applied to claim 2 above, and further in view of Mirichigni et al. (US 2021/0020213 A1), hereinafter “Mirichigni”.

Regarding claim 3, the combination of Bowyer teaches the memory controller of claim 2.

The combination of Bowyer does not teach wherein the command processor further issues a pre-charge command based on the access command before issuing the active command.

However, Mirichigni teaches:
wherein the command processor further issues a pre-charge command based on the access command before issuing the active command.  (FIGs. 1-2, 8, 10; [0119], “[0134] FIG. 10 shows a flowchart illustrating a method or methods 1000 that supports parallel access for memory subarrays”, “[0137] At 1010, the memory device may receive, after receiving the first activation command, a precharge command to close the first row of memory cells. The operations of 1010 may be performed according to the methods described herein. In some examples, aspects of the operations of 1010 may be performed by a precharge manager as described with reference to FIG. 8.”, “[0138] At 1015, the memory device may receive, before the first row of memory cells in the first subarray of the bank is closed, a second activation command to open a second row of memory cells in a second subarray of the bank. The operations of 1015 may be performed according to the methods described herein. In some examples, aspects of the operations of 1015 may be performed by a command component as described with reference to FIG. 8.”; the command processor is considered to include the command component 810 and the precharge manager 815 of FIG. 8)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowyer to incorporate the teachings of Mirichigni to provide a system of Bowyer having a memory controller that may be used to access a memory device using a page/sub-page address, with a system of Mirichigni having a memory device that may receive, before a first row of memory cells in a first subarray of a bank is closed for a precharge command, an activation command to open a second row of memory cells in a second subarray of the bank, where the precharge command occurs before the activation command.  Doing so with the system of Bowyer would allow for parallel accesses of different subarrays within a same bank (e.g., an access of one subarray in a bank may at least partially overlap in time with an access of another subarray in the bank), which may provide reduced latency.  (Mirichigni, [0014])

Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bowyer (US 2009/0157983 A1), hereinafter “Bowyer”, in view of Choi et al. (US 2018/0301188 A1), hereinafter “Choi ‘188”, as applied to claims 1 and 17 above, and further in view of Son et al. (US 2018/0052787 A1), hereinafter “Son ‘787”, and Yahata et al. (US 2002/0003747 A1), hereinafter “Yahata”.

Regarding claim 4, the combination of Bowyer teaches the memory controller of claim 1.

The combination of Bowyer does not teach wherein the command processor further issues a pre-column address command to the memory before the memory receives the read or write command, the pre-column address command is issued by the command processor based on the access command, and a predetermined time exists between the pre-column address command and the read or write command.  

However, Son ‘787 teaches:
wherein the command processor further issues a pre-column address command to the memory before the memory receives the read or write command, the pre-column address command is issued by the command processor based on the access command, and a predetermined time exists between the pre-column address command and the read or write command.  (FIGs. 1-2, 6, 8, 9; [0056]-[0057], “[0058] The command CMD and the offset command CMDOFFSET provided from the command generator 250 [command processor]”, “[0109] An offset value represented by the command/address signal CA4 at a falling edge of the cycle of the clock signal CK refers to a difference value between an access column address of a previous read or write offset command and an access column address of the current read or write offset command RDOFFSET or WROFFSET.”, [0111], [0112], “[0113] … The read offset command RDOFFSET [pre-column address command] is issued at a time TR1 of the clock signal CK and uses one clock cycle of the clock signal”, “[0114] … The write offset command WROFFSET [read or write command] is issued at a time TW1 of the clock signal CK and uses one clock cycle of the clock signal CK”, “[0115] … when the read or write offset command RDOFFSET or WROFFSET is received, the memory device 120 of FIG. 2 may reduce the turn-on time of the on-die terminators 270-275 (FIG. 2) and the power consumption”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowyer to incorporate the teachings of Son ‘787 to provide a system of Bowyer having a memory controller that may be used to access a memory device using a page/sub-page address, with a memory system that supports an offset command of Son ‘787 using a memory controller to issue an offset command to a memory device for one cycle of a clock signal, and read offset command occurs before the write offset command.  Doing so with the system of Bowyer would improve a performance of a memory system including a dynamic random access memory (DRAM) if an active command uses only one clock cycle when more than one active operation with a same row address is expected to be performed.  (Son ‘787, [0003])

The combination of Bowyer does not teach a predetermined time exists between the pre-column address command and the read or write command.  

However, Yahata teaches:  
a predetermined time exists between the pre-column address command and the read or write command.  (FIG. 10; “[0092] The operation of the DRAM [memory] shown in FIG. 1 will next be explained. FIGS. 10 through 13 are shown on the assumption that the time tRCD [predetermined time] required between the input of an ACTV command and the input of a column command is given as 2 cycles, … wherein FIG. 10 is a timing chart for describing a read operation [read or write command] of the DRAM at the time that a column command advanced latency AL is 0, i.e., the column command is inputted after the elapse of 2 cycles since the input of the ACTV command”; the pre-column address command is considered to be the ACTV command since the ACTV command occurs before the read operation [read or write command] as shown in FIG. 10)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowyer to incorporate the teachings of Yahata to provide a system of Bowyer having a memory controller that may be used to access a memory device using a page/sub-page address, with a semiconductor memory device which performs a read/write operation in a pipeline system in synchronism with a clock signal of Yahata with a time required between an input of an active (ACTV) command and an input of a read command.  Doing so with the system of Bowyer would provide a synchronous DRAM of such a type that a timing provided to input a column command inputted after an entry of an active (ACTV) command is inputted in a once-cycle advanced state, and a performance of an overall system is improved since a CPU is capable of making a transition to another process early by one cycle because an entry timing of a column command is advanced by one cycle.  (Yahata, [0012])

Regarding claim 18, the system comprises substantially the same steps or elements as those in claim 4.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 4 above.

Further regarding claim 18, Son ‘787 teaches:
a pre-column address command to the memory to latch the column address information.  (FIG. 10; “[0119] The control circuit 1030 generates a control signal CNTL and an internal address signal INT_ADDR [including the column address information] according to the command CMD or offset command CMDOFFSET [including the read offset command RDOFFSET [pre-column address command]] received from the command/address receiver 1020, in response to the internal clock signal ICK”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowyer to incorporate the teachings of Son ‘787 to provide a system of Bowyer having a memory controller that may be used to access a memory device using a page/sub-page address, with a memory system that supports an offset command of Son ‘787 using a control circuit that generates a control signal and an internal address signal according to a command or offset command.  Doing so with the system of Bowyer would improve a performance of a memory system including a dynamic random access memory (DRAM) if an active command uses only one clock cycle when more than one active operation with a same row address is expected to be performed.  (Son ‘787, [0003])

Regarding claim 5, the combination of Bowyer teaches the memory controller of claim 4.

Son ‘787 further teaches:
wherein the column address information and the pre-column address command are generated to the memory within a clock period, or simultaneously generated to the memory.  (FIGs. 1-2, 6, 8, 9; [0056]-[0057], “[0058] The command CMD and the offset command CMDOFFSET provided from the command generator 250 [command processor]”, “[0109] An offset value represented by the command/address signal CA4 [column address information] at a falling edge of the cycle of the clock signal CK refers to a difference value between an access column address of a previous read or write offset command and an access column address of the current read or write offset command RDOFFSET or WROFFSET.”, [0111], [0112], “[0113] … The read offset command RDOFFSET [pre-column address command] is issued at a time TR1 of the clock signal CK and uses one clock cycle [clock period] of the clock signal”, “[0115] … when the read or write offset command RDOFFSET or WROFFSET is received, the memory device 120 of FIG. 2 may reduce the turn-on time of the on-die terminators 270-275 (FIG. 2) and the power consumption”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowyer to incorporate the teachings of Son ‘787 to provide a system of Bowyer having a memory controller that may be used to access a memory device using a page/sub-page address, with a memory system that supports an offset command of Son ‘787 using a memory controller to issue an offset command to a memory device for one cycle of a clock signal and an offset value represented by a command/address signal and a read offset command issued within one clock cycle.  Doing so with the system of Bowyer would improve a performance of a memory system including a dynamic random access memory (DRAM) if an active command uses only one clock cycle when more than one active operation with a same row address is expected to be performed.  (Son ‘787, [0003])

Regarding claim 19, the system comprises substantially the same steps or elements as those in claim 5.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 5 above.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowyer (US 2009/0157983 A1), hereinafter “Bowyer”, in view of Choi et al. (US 2018/0301188 A1), hereinafter “Choi ‘188”, Son et al. (US 2018/0052787 A1), hereinafter “Son ‘787”, and Yahata et al. (US 2002/0003747 A1), hereinafter “Yahata”, as applied to claims 4 and 18 respectively above, and further in view of Kato et al. (US 2003/0191974 A1), hereinafter “Kato”.

Regarding claim 6, the combination of Bowyer teaches the memory controller of claim 4.

The combination of Bowyer does not teach wherein the pre-column address command and the column address information corresponding to the access command are issued after issuing another read or write command corresponding to another access command which is performed by the memory controller right before the access command.  

However, Kato teaches:
wherein the pre-column address command and the column address information corresponding to the access command are issued after issuing another read or write command corresponding to another access command which is performed by the memory controller right before the access command.  (FIGs. 2, 8; “[0052] The column selecting lines CL 0 and CL1 are outputted from a column decoder 0 (CDO) or a column decoder 1 (CD1) that corresponds to a decoded column address (not shown), by a column-selection trigger signal CLE from a column-selection trigger circuit CLT”, “[0093] … A first operation cycle is an operation cycle of the page write operation [another access command]”, “[0095] A second operation cycle is of the case that read-out operation is carried out as the page operation (page read operation) [access command]. … A word line WL 10 which is selected by a row address AR10 is activated by low level change of /CE1 as a trigger (WLSL), and thereafter, based upon low level change of /OE, column selecting lines CL10 through CL13 [pre-column address command] which correspond to column addresses AC10 through AC13 [column address information] are activated and successive data read-out is carried out (RD10 through RD13)”; Note that “right before” is considered to be another access command which is performed by the memory controller any time before the access command since there is no description of "right before" in the application’s specification.  (See paragraphs [0017] and [0031] of the specification.)  Note that the memory controller is considered to include a column decoder 0 (CDO), a column decoder 1 (CD1), and a column-selection trigger circuit CLT)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowyer to incorporate the teachings of Kato to provide a system of Bowyer having a memory controller that may be used to access a memory device using a page/sub-page address, with a semiconductor memory device of Kato operated using a first operation cycle as an operation cycle of a page write operation before a second operation cycle as of a case that a read-out operation is carried out as a page operation (page read operation).  Doing so with the system of Bowyer would provide a semiconductor memory device capable of shortening a pre-charge operation time that comes after termination of a successive data access operation without causing deterioration of a restore voltage to memory cells and a delay of an initial data access time.  (Kato, [0018])

Regarding claim 20, the system comprises substantially the same steps or elements as those in claim 6.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 6 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bowyer (US 2009/0157983 A1), hereinafter “Bowyer”, in view of Choi et al. (US 2018/0301188 A1), hereinafter “Choi ‘188”, as applied to claim 1 above, and further in view of Son et al. (US 2014/0068203 A1), hereinafter “Son ‘203”.

Regarding claim 7, the combination of Bowyer teaches the memory controller of claim 1.

The combination of Bowyer does not teach a sequencing engine coupled to the command processor, wherein the access command is stored in the sequencing engine, and the sequencing engine controls the command processor to sequentially generate the column address information and the read or write command according to the access command.  

However, Son ‘203 teaches:
a sequencing engine coupled to the command processor, wherein the access command is stored in the sequencing engine, and the sequencing engine controls the command processor to sequentially generate the column address information and the read or write command according to the access command.  (FIGs. 1-2; [0035], “[0036] The arbiter 110 receives a write request and a read request and generates a write command from the write request and a read command from the read request, sequentially storing the read command to the read queue 120 and the write command to the write queue 130.”, “[0039] The transaction processing unit 140 [command processor] prepares the memory device 200 to execute the commands CMD output from the arbiter 110 [of the sequencing engine]”, “[0047] The column decoder 240 decodes a column address in the address signal ADD output from the address buffer”, [0095]; Note that a sequencing engine is considered to include the arbiter 110 and the command queue including the read queue 120 and the write queue 130.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowyer to incorporate the teachings of Son ‘203 to provide a system of Bowyer having a memory controller that may be used to access a memory device using a page/sub-page address, with a memory system having a memory device and a memory controller of Son ‘203  implemented with a transaction processing unit that prepares the memory device to execute commands output from an arbiter that generates a write command from a write request and a read command from a read request and sequentially stores the read command to a read queue and the write command to a write queue.  Doing so with the system of Bowyer would prevent write fail problems by performing a rewrite operation of data when a write operation of the data is not properly performed in a memory device.  (Son ‘203, [0115])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bowyer (US 2009/0157983 A1), hereinafter “Bowyer”, as applied to claim 8 above, and further in view of Choi et al. (US 2018/0301188 A1), hereinafter “Choi ‘188”, and Choi et al. (US 2017/0140810 A1), hereinafter “Choi ‘810”.

Regarding claim 9, Bowyer teaches the memory of claim 8.

Bowyer further teaches:
a second decoder configured to decode an active command corresponding to the access command; wherein the column address information is received by the memory at a clock falling edge or a clock rising edge after the active command is received by the memory.  (FIGs. 1A-4; “[0016] … a memory controller 102 may be used to access [access command] the memory device 104 via command input, address input, and data input/output connections”, “[0017] … Commands received by the command receiver circuitry 110 are provided to command decoder circuitry 120 which decodes the commands and determines what type of command have been received”, “[0018] Commands input to the memory device 104 may include … activate commands [active command]”; Note that the application’s specification does not described in details a second decoder and merely just include the language of the claim and a (single) decoder 802.  (See paragraphs [0008] and [0059] of the specification and FIGs. 8 and 16 of the drawings.); as such, a second decoder is considered to include a portion of the command decoder circuitry 120 that decodes the commands and determines what type of command have been received, such as an activate command [active command].)

Bowyer does not teach wherein the column address information is received by the memory at a clock falling edge or a clock rising edge after the active command is received by the memory.  

However, Choi ‘188 teaches:
wherein the column address information is received by the memory at a clock falling edge or a clock rising edge after the active command is received by the memory.  (FIGs. 1, 3-4; [0027], “[0064] FIG. 4 depicts one embodiment of timing 400 for an operation on a cross-point memory array 300”, “[0065] In response to the activate command 402 [active command], the addressing circuit 150 selects multiple memory regions 302 identified by the array portion of the first address 404, provides the multiplexed row address from the first address 404 to the first row decoder 302, and provides the multiplexed column address (e.g., second row address [column address information]) to the second row decoder 306 and reads data identified by the first address 404 into the row buffer 310 using the sense amplifiers 308”, “[0066] The addressing circuit 150 [command processor], in the depicted embodiment, receives a plurality of subsequent read commands 406 [read or write command], each with a subsequent address 408 (e.g., a column address). The addressing circuit 150 [command processor] provides the subsequent addresses 408 (e.g., column addresses) to the column decoder 312 to select data 410 at requested offsets from within the row buffer 310 and to strobe and/or latch the data out (e.g., on one or more DQ lines or other data bus)”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowyer to incorporate the teachings of Choi ‘188 to provide a system of Bowyer having a memory controller that may be used to access a memory device using a page/sub-page address, with a system of Choi ‘188 having a controller with an addressing circuit that selects multiple memory regions identified by an array portion of a first address, provides a multiplexed row address from the first address to a first row decoder, provides a multiplexed column address (e.g., second row address) to a second row decoder, where the multiplexed column address (e.g., second row address) provided to the second row decoder occurs after the activate command.  Doing so with the system of Bowyer would pre-fetch and/or load enough data into a row buffer for multiple subsequent commands, reducing latency for the multiple subsequent commands because the data is already in the row buffer when the multiple subsequent commands are received by an addressing circuit.  (Choi ‘188, [0030])

The combination of Bowyer does not teach wherein the column address information is received by the memory at a clock falling edge or a clock rising edge.  

However, Choi ‘810 teaches:
wherein the column address information is received by the memory at a clock falling edge or a clock rising edge.  (FIGs. 2-3, 13A; “[0042] … a memory device 400”, “[0127] … C4˜C9 indicate bits of a column address [column address information], and RE1˜RE4 indicate first through fourth rising edges of a clock signal CK”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowyer to incorporate the teachings of Choi ‘810 to provide a system of Bowyer having a memory controller that may be used to access a memory device using a page/sub-page address, with a memory device of Choi ‘810 having bits of a column address occur at rising edges of a clock signal.  Doing so with the system of Bowyer would provide a memory system including a memory device for controlling collision between an access operation and a refresh operation.  (Choi ‘810, [0003])

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bowyer (US 2009/0157983 A1), hereinafter “Bowyer”, as applied to claim 8 above, and further in view of Son et al. (US 2018/0052787 A1), hereinafter “Son ‘787”, and Yahata et al. (US 2002/0003747 A1), hereinafter “Yahata”.

Regarding claim 10, Bowyer teaches the memory of claim 8.

Bowyer does not teach a third decoder configured to decode a pre-column address command corresponding to the access command; wherein the pre-column address command is received by the memory before the memory receives the read or write command.  

However, Son ‘787 teaches:
a third decoder configured to decode a pre-column address command corresponding to the access command;  (FIGs. 1-2, 6, 8, 9-10; [0056]-[0057]-[0058], “[0109] An offset value represented by the command/address signal CA4 at a falling edge of the cycle of the clock signal CK refers to a difference value between an access column address of a previous read or write offset command and an access column address of the current read or write offset command RDOFFSET or WROFFSET.”, [0111], [0112], “[0113] … The read offset command RDOFFSET [pre-column address command] is issued at a time TR1 of the clock signal CK and uses one clock cycle of the clock signal”, [0114]-[0115], [0119], “[0132] The control circuit 1030 may receive a read offset command RDOFFSET [pre-column address command] of FIG. 8, generate a control signal CNTL corresponding to the read offset command RDOFFSET [pre-column address command], and generate an internal address signal INT_ADDR according to the active offset command ACTOFFSET). The control signal CNTL corresponding to the read offset command RDOFFSET [pre-column address command] may function like a control signal CNTL corresponding to the read command RD.”; a third decoder is considered to be a portion of the control circuit 1030 that receives a read offset command RDOFFSET [pre-column address command] of FIG. 8 and (decodes to) generate a control signal CNTL corresponding to the read offset command RDOFFSET [pre-column address command])
wherein the pre-column address command is received by the memory before the memory receives the read or write command.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowyer to incorporate the teachings of Son ‘787 to provide a system of Bowyer having a memory controller that may be used to access a memory device using a page/sub-page address, with a memory system that supports an offset command of Son ‘787 using a memory controller to issue a read offset command to a memory device for one cycle of a clock signal, and a control circuit in the memory device to decode the read offset command.  Doing so with the system of Bowyer would improve a performance of a memory system including a dynamic random access memory (DRAM) if an active command uses only one clock cycle when more than one active operation with a same row address is expected to be performed.  (Son ‘787, [0003])

The combination of Bowyer does not teach wherein the pre-column address command is received by the memory before the memory receives the read or write command.  

However, Yahata teaches:  
wherein the pre-column address command is received by the memory before the memory receives the read or write command.  (FIG. 10; “[0092] The operation of the DRAM [memory] shown in FIG. 1 will next be explained. FIGS. 10 through 13 are shown on the assumption that the time tRCD [predetermined time] required between the input of an ACTV command and the input of a column command is given as 2 cycles, … wherein FIG. 10 is a timing chart for describing a read operation [read or write command] of the DRAM at the time that a column command advanced latency AL is 0, i.e., the column command is inputted after the elapse of 2 cycles since the input of the ACTV command”; the pre-column address command is considered to be the ACTV command since the ACTV command occurs before the read operation [read or write command] as shown in FIG. 10)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowyer to incorporate the teachings of Yahata to provide a system of Bowyer having a memory controller that may be used to access a memory device using a page/sub-page address, with a semiconductor memory device which performs a read/write operation in a pipeline system in synchronism with a clock signal of Yahata with an active (ACTV) command occurs before the read/write operation.  Doing so with the system of Bowyer would provide a synchronous DRAM of such a type that a timing provided to input a column command inputted after an entry of an active (ACTV) command is inputted in a once-cycle advanced state, and a performance of an overall system is improved since a CPU is capable of making a transition to another process early by one cycle because an entry timing of a column command is advanced by one cycle.  (Yahata, [0012])

Regarding claim 11, the memory comprises substantially the same steps or elements as those in claim 5.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 5 above.

Regarding claim 12, the combination of Bowyer teaches the memory of claim 11.

Son ‘787 further teaches:
a column address latch, wherein the third decoder decodes the pre-column address command and generates a latch signal to the column address latch to latch the column address information before the memory receives the read or write command.  (FIGs. 1-2, 6, 8, 9-11; [0056]-[0058], “[0109] An offset value represented by the command/address signal CA4 at a falling edge of the cycle of the clock signal CK refers to a difference value between an access column address of a previous read or write offset command and an access column address of the current read or write offset command RDOFFSET or WROFFSET.”, “[0111] For example, assuming that the command/address signal CA4 of the read offset command RDOFFSET is set to logic low (L) at a falling edge of the cycle of the clock signal CK, an access address of the read offset command RDOFFSET may be an offset value of +2 with respect to a previous access column address”, [0112], “[0113] … The read offset command RDOFFSET [pre-column address command] is issued at a time TR1 of the clock signal CK and uses one clock cycle of the clock signal”, “[0114] … The write offset command WROFFSET [read or write command] is issued at a time TW1 of the clock signal CK and uses one clock cycle of the clock signal CK”, “[0115] … when the read or write offset command RDOFFSET or WROFFSET is received, the memory device 120 of FIG. 2 may reduce the turn-on time of the on-die terminators 270-275 (FIG. 2) and the power consumption”, “[0127] The control circuit 1030 may generate an access address of the active offset command ACTOFFSET as the internal address signal INT-ADDR, based on the offset base address and the offset value of the active offset command ACTOFFSET.”; Note that a column address latch is considered to be a portion of the control circuit 1030 that latches the internal address INT_ADDR for processing the read offset command RDOFFSET [pre-column address command] issued at a time TR1 before the write offset command WROFFSET [read or write command] is issued at a time TW1 as shown in FIG. 9)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowyer to incorporate the teachings of Son ‘787 to provide a system of Bowyer having a memory controller that may be used to access a memory device using a page/sub-page address, with a memory system that supports an offset command of Son ‘787 using a memory controller to issue a read/write offset command to a memory device for one cycle of a clock signal, and a control circuit in the memory device to latch an internal address for processing of a read offset command issued at a time before a write offset command is issued.  Doing so with the system of Bowyer would improve a performance of a memory system including a dynamic random access memory (DRAM) if an active command uses only one clock cycle when more than one active operation with a same row address is expected to be performed.  (Son ‘787, [0003])

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bowyer (US 2009/0157983 A1), hereinafter “Bowyer”, in view of Choi et al. (US 2018/0301188 A1), hereinafter “Choi ‘188”, and Choi et al. (US 2017/0140810 A1), hereinafter “Choi ‘810”, as applied to claim 9 above, and further in view of Shimizu (US 2015/0063015 A1), hereinafter “Shimizu”.

Regarding claim 13, the combination of Bowyer teaches the memory of claim 9.

The combination of Bowyer does not teach a fourth decoder configured to decode a pre-charge command corresponding to the access command; wherein a row address information is received by the memory after the pre-charge command is received by the memory and before the active command is received by the memory.  

However, Shimizu teaches:
a fourth decoder configured to decode a pre-charge command corresponding to the access command;  (FIGs. 1-2, 4; “[0029] The command/address latch circuit 24 receives a command CMD and address ADD from a host 14 through the command/address line CA<n:0>, and temporarily stores them. The command CMD is supplied to the control circuit 25. Based on the control signal CNT and command CMD from the host 14, the control circuit 25 controls the internal operation of the semiconductor memory device 10”, “[0040] … FIG. 4 is a view illustrating command/address assignment concerning the precharge command”; Note that the application’s specification does not described in details a fourth decoder and merely just include the language of the claim and a (single) decoder 802.  (See paragraphs [0024] and [0059] of the specification and FIGs. 8 and 16 of the drawings.); as such, a fourth decoder is considered to include a portion of the command/address latch circuit 24 that decodes the command CMD and determines the precharge command.  Note that the command/address latch circuit 24 [fourth decoder] receives a command CMD through the command/address line CA<n:0> and decodes the precharge command according to the table in FIG. 4)
wherein a row address information is received by the memory after the pre-charge command is received by the memory and before the active command is received by the memory.  (FIGs. 1-2, 4, 9-10; “[0021] … a semiconductor memory device 10”, “[0031] … the address latch circuit 26 latches a part of a full row address when an active command is input, and also latches another part of the full row address in advance when a precharge command that is input before the active command is input”, “[0032] Thus, a part of the row address is input before the active command is input. Therefore, even when, for example, the number of bits of the row address for selecting a word line (row) in the memory cell array unit 21 increases, the semiconductor memory device can be incorporated into the system without increasing the number of pins and decreasing the operation speed, i.e., without changing the specifications”, “[0064] … In this preactive operation, the preactive row address is overwritten in the address latch circuit 26”, “[0065] … A precharge command is input to bank A. In response to this precharge command, a precharge operation is specified at the rising edge of the clock, and a preactive operation is specified at the falling edge of the clock. Subsequently, an active command is input to bank A, and an active operation is specified. In this active operation, the address latch circuit 26 locks a row address at the rising edge and falling edge of the clock”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowyer to incorporate the teachings of Shimizu to provide a system of Bowyer having a memory controller that may be used to access a memory device using a page/sub-page address, with a semiconductor memory device of Shimizu having a command/address latch circuit that decodes a command and determines a precharge command and subsequently processes an active command with an address latch circuit that locks a row address at a rising edge and a falling edge of a clock, where the row address occurs after the precharge command and before the active command is input.  Doing so with the system of Bowyer would provide a semiconductor memory device that operates using a magnetic element for storing information while using the same specifications as those of a DRAM or SRAM in order to reduce the development cost and make the replacement smooth.  (Shimizu, [0003])

Regarding claim 14, the combination of Bowyer teaches the memory of claim 13.

Shimizu further teaches:
wherein the row address information and a pre-row address command are received by the memory within a clock period, or simultaneously received by the memory.  (FIGs. 1-2, 4, 9-10; “[0064] … In this preactive operation, the preactive row address is overwritten in the address latch circuit 26”, “[0065] … A precharge command is input to bank A. In response to this precharge command, a precharge operation is specified at the rising edge of the clock, and a preactive operation is specified at the falling edge of the clock. Subsequently, an active command is input to bank A, and an active operation is specified. In this active operation, the address latch circuit 26 locks a row address at the rising edge and falling edge of the clock”; Note that a pre-row address command is considered to be a latter portion of the precharge command where the CA0-9 contains the preactive row address (see “Bank A Preactive”) as shown in FIG. 10.  The preactive row address and this pre-row address command are at the rising edge of the clock in FIG. 10)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowyer to incorporate the teachings of Shimizu to provide a system of Bowyer having a memory controller that may be used to access a memory device using a page/sub-page address, with a semiconductor memory device of Shimizu having a command/address latch circuit that decodes a command and determines a precharge command and subsequently processes an active command with a preactive row address and a latter portion of the precharge command occur at a rising edge of a clock.  Doing so with the system of Bowyer would provide a semiconductor memory device that operates using a magnetic element for storing information while using the same specifications as those of a DRAM or SRAM in order to reduce the development cost and make the replacement smooth.  (Shimizu, [0003])

Regarding claim 15, the combination of Bowyer teaches the memory of claim 14.

Shimizu further teaches:
a fifth decoder configured to decode the pre-row address command corresponding to the access command;  (FIGs. 1-2, 4; “[0029] The command/address latch circuit 24 [fourth decoder] receives a command CMD and address ADD from a host 14 through the command/address line CA<n:0>, and temporarily stores them. The command CMD is supplied to the control circuit 25. Based on the control signal CNT and command CMD from the host 14, the control circuit 25 controls the internal operation of the semiconductor memory device 10”, “[0040] … FIG. 4 is a view illustrating command/address assignment concerning the precharge command”; Note that the pre-row address command is considered to be a latter portion of the precharge command where the CA0-9 contains the preactive row address (see “Bank A Preactive”) as shown in FIG. 10.  Note that the application’s specification does not described in details a fourth decoder and merely just include the language of the claim and a (single) decoder 802.  (See paragraphs [0026] and [0059] of the specification and FIGs. 8 and 16 of the drawings.); as such, a fifth decoder is considered to include a portion of the command/address latch circuit 24 that decodes the pre-row address command described above.)
wherein the pre-row address command is received by the memory before the memory receives the active command.  (FIGs. 1-2, 4, 9-10; “[0064] … In this preactive operation, the preactive row address is overwritten in the address latch circuit 26”, “[0065] … A precharge command is input to bank A. In response to this precharge command, a precharge operation is specified at the rising edge of the clock, and a preactive operation is specified at the falling edge of the clock. Subsequently, an active command is input to bank A, and an active operation is specified. In this active operation, the address latch circuit 26 locks a row address at the rising edge and falling edge of the clock”; Note that the pre-row address command is considered to be a latter portion of the precharge command where the CA0-9 contains the preactive row address (see “Bank A Preactive”) as shown in FIG. 10.  This pre-row address command is received before the active command is input to bank A as shown in FIG. 10.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowyer to incorporate the teachings of Shimizu to provide a system of Bowyer having a memory controller that may be used to access a memory device using a page/sub-page address, with a semiconductor memory device of Shimizu having a command/address latch circuit that decodes a precharge command in a cycle where commands and addresses lines contain a preactive row address and the precharge command occurs before an active command is input to a bank.  Doing so with the system of Bowyer would provide a semiconductor memory device that operates using a magnetic element for storing information while using the same specifications as those of a DRAM or SRAM in order to reduce the development cost and make the replacement smooth.  (Shimizu, [0003])

Regarding claim 16, the combination of Bowyer teaches the memory of claim 15.

Shimizu further teaches:
a row address latch, wherein the fifth decoder decodes the pre-row address command and generates a latch signal to the row address latch to latch the row address information before the memory receives the active command.  (FIGs. 1-2, 4, 9-10; “[0064] … In this preactive operation, the preactive row address is overwritten in the address latch circuit 26”, “[0065] … A precharge command is input to bank A. In response to this precharge command, a precharge operation is specified at the rising edge of the clock, and a preactive operation is specified at the falling edge of the clock. Subsequently, an active command is input to bank A, and an active operation is specified. In this active operation, the address latch circuit 26 [row address latch] locks a row address at the rising edge and falling edge of the clock”; Note that the application’s specification does not described in details a fourth decoder and merely just include the language of the claim and a (single) decoder 802.  (See paragraphs [0026] and [0059] of the specification and FIGs. 8 and 16 of the drawings.); as such, the fifth decoder is considered to include a portion of the command/address latch circuit 24 that decodes the pre-row address command described above.  The address latch circuit 26 [row address latch] locks a row address at the rising edge and falling edge of the clock before the active command is input to bank A as shown in FIG. 10.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowyer to incorporate the teachings of Shimizu to provide a system of Bowyer having a memory controller that may be used to access a memory device using a page/sub-page address, with a semiconductor memory device of Shimizu having a command/address latch circuit that decodes a precharge command in a cycle where commands and addresses lines contain a preactive row address and an address latch circuit that locks a row address at a rising edge and a falling edge of a clock before an active command is input to a bank.  Doing so with the system of Bowyer would provide a semiconductor memory device that operates using a magnetic element for storing information while using the same specifications as those of a DRAM or SRAM in order to reduce the development cost and make the replacement smooth.  (Shimizu, [0003])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang (US 2010/0177587 A1) discloses a circuit for controlling a column-command address corresponding to a specific column of a DRAM array. The circuit includes a control unit and a FIFO register. The control unit determines a period number, and synchronously produces an input pointer and an output pointer, wherein the output pointer is lagged behind the input pointer by the period number. The FIFO register utilizes the input pointer to store the column-command address, and utilizes the output pointer to output the column-command address.
Yamamoto (US 2010/0195426 A1) discloses a device and a method controlling the device are provided. A first command is supplied to the device in synchronization with a clock signal of a first frequency. The first command is to have the device perform a first operation. The frequency of the clock signal is changed from the first frequency to a second frequency higher than the first frequency. The device performs the first operation in synchronization with the clock signal of the second frequency following changing the frequency of the clock signal.
Richter et al. (US 2020/0110714 A1) discloses methods, systems, and devices for dynamically configuring transmission lines of a bus between two electronic devices (e.g., a controller and memory device) are described. A first device may determine a quantity of bits (e.g., data bits, control bits) to be communicated with a second device over a data bus. The first device may partition the data bus into a first set of transmission lines (e.g., based on the quantity of data bits) and a second set of transmission lines (e.g., based on the quantity of control bits). The first device may communicate the quantity of data bits over the first set of transmission lines and communicate the quantity of control bits over the second set of transmission lines. In some cases, the first device may repartition the data bus based on different quantities of data bits and control bits to be communicated with the second device at a different time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /TONG B. VO/Examiner, Art Unit 2136